               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA



IN RE FLORIDA BALLOT ORDER                               8:19-CV-91
STATUS LITIGATION et al.                                JUDGMENT




      Pursuant to the parties' joint report (filing 36), the motion to quash
subpoena (filing 1) is denied as moot and this case is closed.


      Dated this 12th day of April, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
